     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 1 of 15 Page ID #:62




 1    LAW OFFICES OF RONALD A. MARRON
      RONALD A. MARRON (SBN 175650)
 2    ron@consumersadvocates.com
      ALEXIS M. WOOD (SBN 270200)
 3    alexis@consumersadvocates.com
 4    KAS L. GALLUCCI (SBN 288709)
      kas@consumersadvocates.com
 5    651 Arroyo Drive
      San Diego, California 92103
 6    Telephone:(619) 696-9006
 7    Facsimile: (619) 564-6665
 8    Attorneys for Plaintiff and the Proposed Class
 9
10                         UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12    JENNIFER RENNICK, on behalf of                Case No.: 2:19-cv-02495-ODW-KS
      herself, and all others similarly situated,
13                                                  CLASS ACTION
14                        Plaintiff,
                                                    FIRST AMENDED COMPLAINT
15          v.                                      FOR DAMAGES AND
16                                                  INJUNCTIVE RELIEF
      NPAS SOLUTIONS, LLC,                          PURSUANT TO THE
17                                                  TELEPHONE CONSUMER
                          Defendant.                PROTECTION ACT, 47 U.S.C. §§
18                                                  227 et seq.
19
                                                    DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28


                 Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                      FIRST AMENDD CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 2 of 15 Page ID #:63




 1                                     INTRODUCTION
 2             Jennifer Rennick (“Plaintiff”) brings this Class Action Complaint for
 3    damages, injunctive relief, and any other available legal or equitable remedies,
 4    resulting from the illegal actions of NPAS Solutions, LLC (“Defendant” or
 5    “NPAS”), in negligently, and/or willfully contacting Plaintiff through telephone
 6    calls on Plaintiff’s cellular telephone, in violation of the Telephone Consumer
 7    Protection Act, 47 U.S.C. §§ 227 et seq., (“TCPA”), thereby invading Plaintiff’s
 8    privacy. Plaintiff alleges as follows upon personal knowledge as to her own acts and
 9    experiences, and, as to all other matters, upon information and belief, including
10    investigation conducted by her attorneys.
11                               NATURE OF THE ACTION
12        1.        TCPA strictly forbids nuisance phone calls exactly like those alleged in
13    this Complaint – intrusive phone calls to private cellular phones, placed to numbers
14    obtained without the prior express consent of the recipients.
15        2.        Defendant’s violations caused Plaintiff and members of the Class actual
16    harm, including aggravation, nuisance, and invasion of privacy that necessarily
17    accompanies the receipt of unsolicited phone calls, as well as the violation of their
18    statutory rights.
19         3.       Plaintiff and members of the Class suffered a concrete injury in fact,
20    whether tangible or intangible, that is directly traceable to Defendant’s conduct, and
21    is likely to be redressed by a favorable decision in this action.
22         4.       Plaintiff seeks an injunction stopping Defendant from making
23    unsolicited phone calls, as well as an award of statutory damages under the TCPA,
24    together with costs and reasonable attorneys’ fees.
25                                JURISDICTION AND VENUE
26         5.       This Court has federal question subject matter jurisdiction under 28
27    U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act,
28    47 U.S.C. § 227 et seq., a federal statute. Mims v. Arrow Financial Services, LLC,

                                               1
                  Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                      FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 3 of 15 Page ID #:64




 1    132 S. Ct. 740, 751-53 (2012). Jurisdiction is also proper under 28 U.S.C. §
 2    1332(d)(2) because Plaintiff seeks up to $1,500 in damages for each call in violation
 3    of the TCPA, which, when aggregated among a proposed class number in the tens
 4    of thousands, exceeds the $5,000,000 threshold for federal court jurisdiction.
 5    Further, Plaintiff alleges a national class, which will result in at least one class
 6    member belonging to a different state than that of the Defendant, providing
 7    jurisdiction under 28 U.S.C. § 1332(d)(2)(A). Therefore, both elements of diversity
 8    jurisdiction under the Class Action Fairness Act of 2005 (“CAFA”) are present, and
 9    this Court has jurisdiction
10         6.          The Court has personal jurisdiction over Defendant and venue is proper
11    in this District because Defendant transacts significant amounts of business within
12    this District.
13         7.          Personal jurisdiction over Defendant is also proper in this District
14    because Defendant, at all times herein mentioned, was doing business in the County
15    of San Luis Obispo, State of California, and a substantial part of the events giving
16    rise to the claim, mainly the calls placed to Plaintiff’s cellular number, occurred in
17    this jurisdiction.
18                                              PARTIES
19        8.           Plaintiff is, and at all times mentioned herein was, a resident of the State
20    of California, County of San Luis Obispo. She is, and at all times mentioned herein
21    was a “person” as defined by 47 U.S.C. § 153 (39).
22        9.           Defendant NPAS is a debt collector that specializes in collecting
23    delinquent debts for healthcare providers.               NPAS maintains its corporate
24    headquarters at One Park Plz, Nashville TN 37203. NPAS is registered to do
25    business in California as entity number 201128410127, and is a “person” as defined
26    by 47 U.S.C. § 153 (39).
27
28

                                              2
                 Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                     FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 4 of 15 Page ID #:65




 1              THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
 2                                (TCPA), 47 U.S.C. §§ 227 et seq.
 3        10.        In 1991, Congress enacted the Telephone Consumer Protection Act, 47
 4    U.S.C. § 227 (TCPA),1 in response to a growing number of consumer complaints
 5    regarding certain telemarketing practices.
 6        11.        The TCPA regulates, among other things, the use of automated
 7    telephone equipment, or “autodialers.” Specifically, the plain language of section
 8    227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless
 9    number in the absence of an emergency or the prior express consent of the called
10    party.2
11        12.        According to findings by the Federal Communication Commission
12    (“FCC”), the agency Congress vested with authority to issue regulations
13    implementing the TCPA, such calls are prohibited because, as Congress found,
14    automated or prerecorded telephone calls are a greater nuisance and invasion of
15    privacy than live solicitation calls, and such calls can be costly and inconvenient.
16    The FCC also recognized that wireless customers are charged for incoming calls
17    whether they pay in advance or after the minutes are used.3
18        13.        The TCPA makes it unlawful “to make any call (other than for
19    emergency purposes or made with the prior express consent of the called party) using
20    an automatic telephone dialing system or an artificial or prerecorded voice . . . to any
21    telephone number assigned to a . . . cellular telephone service.” 47 U.S.C. §
22    227(b)(1).
23
      1
24      Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394
      (1991), codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the
25
      Communications Act of 1934, 47 U.S.C. §§ 201 et seq.
26    2
        47 U.S.C. § 227(b)(1)(A)(iii).
27    3
       Rules and Regulations Implementing the Telephone Consumer Protection Act of
28    1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).

                                                3
                   Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                       FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 5 of 15 Page ID #:66




 1        14.      “Because the [TCPA] is written in the disjunctive, plaintiffs can state a
 2    claim under the TCPA by allegin[g] the use of (1) an “artificial or prerecorded voice”
 3    or (3) an ATDS.” Vaccaro v. CVS Pharmacy, Inc., No. 13-CV-174-IEG (RBB),
 4    2013 WL 3776927, at *fn.2 (S.D. Cal. July 16, 2013) (emphasis in original) citing
 5    47 U.S.C. § 227(b)(1)(A).
 6        15.      On January 4, 2008, the FCC released a Declaratory Ruling wherein it
 7    confirmed that autodialed and prerecorded message calls to a wireless number by a
 8    creditor (or on behalf of a creditor) are permitted only if the calls are made with the
 9    “prior express consent” of the called party. 4 The FCC “emphasize[d] that prior
10    express consent is deemed to be granted only if the wireless number was provided
11    by the consumer to the creditor, and that such number was provided during the
12    transaction that resulted in the debt owed.”5
13                                FACTUAL ALLEGATIONS
14        16.      Beginning around at least March 2018, Plaintiff received a number of
15    unsolicited phone calls to her wireless phone, for which Plaintiff provided no
16    consent to call, in attempt to collect an alleged debt from Havasu Regional Medical
17    Center.
18        17.      Plaintiff has never visited Havasu Regional Medical Center, has no
19    prior relationship with Havasu Regional Medical Center and maintains no debt with
20    Havasu Regional Medical Center.
21        18.      The calls made by NPAS were often made by prerecorded or artificial
22    voice messages.
23        19.      The incoming calls from NPAS received by Plaintiff came from the
24    number 1-866-258-1104, among others.
25
      4
26      In the Matter of Rules and Regulations Implementing the Telephone Consumer
      Protection Act of 1991 (“FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC Rcd.
27    559, 43 Communications Reg. (P&F) 877, 2008 WL 65485 (F.C.C.) (2008).
      5
28      FCC Declaratory Ruling, 23 F.C.C.R. at 564-65 (¶ 10).

                                             4
                Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                    FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 6 of 15 Page ID #:67




 1        20.      Most recently Plaintiff received calls on her cellular phone on March
 2    13, 2019 and March 26, 2019.
 3        21.      Both calls received on March 13, 2019 and March 26, 2018 were
 4    unanswered by Plaintiff and Defendant left prerecorded/artificial voice messages on
 5    Plaintiff’s voicemail. Notably, the voice time for both calls was 39 seconds.
 6        22.      The prerecorded/artificial voice messages left on Plaintiff’s cellular
 7    phone voicemail state as follows:
 8        “—llo. We are calling from NPAS Solutions on behalf of Havasu Regional
 9        Medial Center. This is call from a debt collector. Please return our call at
10        866-258-1104, Monday through Friday during normal business hours.
11        [pause] Again, we are calling from NPAS Solutions on behalf of Havasu
12        Regional Medial Center. This is a call from a debt collector. Please return
13        our call at 866-258-1104, Monday through Friday during normal business
14        hours. Thank you.”
15        23.      Notably, NPAS’s prerecorded/artificial voice messages feature a
16    robotic female voice in the same computerized pitch, pace and tone. Additionally,
17    the beginning of the word “Hello” is cut off due to a failure in NPAS’s computerized
18    voicemail detection software and use of prerecorded/artificial voice messages, both
19    of which also support use of an ATDS.
20        24.      Plaintiff has attempted at no avail to call the number 1-866-258-1104
21    and reach a live agent so that she can inform NPAS that she has no relation to Havasu
22    Regional Medical Center and that NPAS has the wrong number. Plaintiff however
23    has had no success reaching a live agent and the harassing calls continue.
24        25.      Although Plaintiff has been unable to advise NPAS that NPAS has
25    reached a wrong number by calling the number 1-866-258-1104, Plaintiff’s cellular
26    phone which Defendant’s calls are directed states in the voicemail message that the
27    caller has reached Jennifer Rennick. Jennifer Rennick has in fact recorded her own
28

                                             5
                Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                    FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 7 of 15 Page ID #:68




 1    voice advising the caller that she is the owner of the phone number. Further, Plaintiff
 2    has maintained her cellular telephone number for at least five years.
 3        26.      Thus, NPAS was specifically advised via Plaintiff’s voicemail message
 4    that the owner of the phone number is Jennifer Rennick.
 5        27.      NPAS’s records will no doubt indicate that the owner of the Havasu
 6    Regional Medical Center debt is not Jennifer Rennick.
 7        28.      These unsolicited phone calls placed to Plaintiff’s wireless telephone
 8    were placed via an “automatic telephone dialing system,” (“ATDS”) as defined by
 9    47 U.S.C. § 227 (a)(1) and by using “an artificial or prerecorded voice” system as
10    prohibited by 47 U.S.C. § 227 (b)(1)(A), which had the capacity to produce or store
11    numbers randomly or sequentially, and to dial such numbers, to place telephone calls
12    to Plaintiff’s cellular telephone.
13        29.      The existence of an ATDS is evidenced by the robotic sound of the
14    prerecorded/artificial voice message itself. Additionally, each voice message has
15    exactly the same generic and impersonal content. Further, each voicemail messages
16    saved on Plaintiff’s cellular phone are each 39 seconds long.
17        30.      The existence of an ATDS is also evidenced by the fact that Plaintiff’s
18    voicemail message informs that the caller it has reached Jennifer Rennick, an
19    unintended recipient of Defendant’s call. If a live agent would have called Plaintiff
20    instead of an ATDS the live agent would have been notified that the phone number
21    belonged to Jennifer Rennick and the live agent would have arguably terminated the
22    call, indicated in the call notes that the phone number called was a “wrong number,”
23    and would have ceased placing calls to that number.
24        31.      It is Plaintiff’s understanding and belief that NPAS places a “WN”
25    notation on accounts where “wrong numbers” have been indicated.
26        32.      The telephone number that Defendant, or its agents, called was assigned
27    to a cellular telephone service for which Plaintiff incurred a charge for incoming
28    calls pursuant to 47 U.S.C. § 227 (b)(1).

                                              6
                 Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                     FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 8 of 15 Page ID #:69




 1        33.      These telephone calls constitute calls that were not for emergency
 2    purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
 3        34.      Plaintiff did not provide Defendant or its agents prior express consent
 4    to receive unsolicited phone calls pursuant to 47 U.S.C. § 227 (b)(1)(A).
 5        35.      These telephone calls by Defendant or its agents therefore violated 47
 6    U.S.C. § 227(b)(1).
 7        36.      Plaintiff is not alone in receiving these unsolicited, harassing wrong
 8    number phone calls. In fact, on April 6, 2018, final approval was entered in a similar
 9    class action, Johnson v. NPAS Solutions, LLC, No. 9:17-cv-80393, in which the
10    plaintiff in that matter also alleged NPAS violated the TCPA by placing autodialed
11    calls to wrong or reassigned cellular telephone number assigned to persons different
12    from those it was trying to reach.
13        37.      The class in Johnson v. NPAS Solutions, LLC, consisted of 179,642
14    members who received calls from NPAS Solutions, LLC between March 28, 2013
15    and the date of preliminary approval [December 4, 2017] that (b) were directed to a
16    phone number assigned to a cellular telephone service, (c) for which NPAS
17    Solutions’ records contain a “WN” designation, and (d) were placed using an
18    automatic telephone dialing system. Johnson v. NPAS Solutions, LLC, No. 9:17-cv-
19    80393, 2017 WL 6060778, at *1 (S.D. Fla. Dec. 4, 2017) (Rosenberg, J.).
20        38.      Plaintiff did not received notice of the settlement and was not a class
21    member in Johnson v. NPAS Solutions, LLC.
22        39.      Despite the Johnson settlement, NPAS continues to make harassing and
23    unsolicited calls to cellular numbers in violation of the TCPA.
24        40.      Under the TCPA and pursuant to the FCC’s January 2008 Declaratory
25    Ruling, the burden is on Defendant to demonstrate that Plaintiff provided express
26    consent within the meaning of the statute.
27
28

                                             7
                Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                    FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 9 of 15 Page ID #:70




 1                             CLASS ACTION ALLEGATIONS
 2        41.      Plaintiff brings this action on behalf of herself and on behalf of and all
 3    others similarly situated (“the Class”).
 4        42.      Plaintiff represents, and is a member of the Class, consisting of all
 5    persons within the United States who: (1) received a telephone call from Defendant
 6    or its agents; (2) on his or her cellular telephone number; (3) through the use of any
 7    automatic telephone dialing systems or artificial or prerecorded voice message as set
 8    forth in 47 U.S.C. § 227(b)(1)(A)(3); (4) without prior express consent, (5) within
 9    four years prior to the filing of the Complaint through the date of final approval. 6
10        43.      Defendant and its employees or agents are excluded from the Class.
11    Plaintiff does not know the number of members in the Class, but believes the Class
12    members number in the hundreds of thousands, if not more. Thus, this matter should
13    be certified as a Class action to assist in the expeditious litigation of this matter.
14        44.      Plaintiff and members of the Class were harmed by the acts of
15    Defendant in at least the following ways: Defendant, either directly or through its
16    agents, illegally contacted Plaintiff and the Class members via their cellular
17    telephones by using unsolicited telephone calls, thereby causing Plaintiff and the
18    Class members to incur certain cellular telephone charges or reduce cellular
19    telephone time for which Plaintiff and the Class members previously paid, and
20    invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
21    members were damaged thereby.
22        45.      This suit seeks only damages and injunctive relief for recovery of
23    economic injury on behalf of the Class and it expressly is not intended to request
24    any recovery for personal injury and claims related thereto. Plaintiff reserves the
25
26    6
       Excluded from this class are the 179,642 class members in the matter Johnson v.
27    NPAS Solutions, LLC, who received calls from NPAS Solutions, LLC between
28    March 28, 2013 and the December 4, 2017.

                                              8
                 Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                     FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 10 of 15 Page ID #:71




 1     right to expand the Class definition to seek recovery on behalf of additional persons
 2     as warranted as facts are learned in further investigation and discovery.
 3         46.      The joinder of the Class members is impractical and the disposition of
 4     their claims in the Class action will provide substantial benefits both to the parties
 5     and to the Court. The Class can be identified through Defendant’s records or
 6     Defendant’s agents’ records.
 7         47.      There is a well-defined community of interest in the questions of law
 8     and fact involved affecting the parties to be represented. The questions of law and
 9     fact to the Class predominate over questions which may affect individual Class
10     members, including the following:
11                a. Whether, within the four years prior to the filing of this Complaint
12                   through the date of final approval, Defendant or its agents placed
13                   telephone calls without the recipients’ prior express consent (other
14                   than a telephone call made for emergency purposes or made with the
15                   prior express consent of the called party) to a Class member using any
16                   automatic telephone dialing system or an artificial or pre-recorded
17                   voice system, to any telephone number assigned to a cellular
18                   telephone service;
19                b. Whether the equipment Defendant, or its agents, used to make the
20                   telephone calls in question was an automatic telephone dialing system
21                   as contemplated by the TCPA;
22                c. Whether Defendant, or its agents, systematically made telephone calls
23                   to persons featuring an artificial or pre-recorded voice;
24                d. Whether Defendant, or its agents, systematically made telephone calls
25                   to persons who did not previously provide Defendant with their prior
26                   express consent to receive such telephone calls;
27                e. Whether Plaintiff and the Class members were damaged thereby, and
28                   the extent of damages for such violation; and

                                              9
                 Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                     FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 11 of 15 Page ID #:72




 1                  f. Whether Defendant and its agents should be enjoined from engaging
 2                     in such conduct in the future.
 3         48.        As a person that received at least one unsolicited telephone call to her
 4     cell phone without Plaintiff’s prior express contest, Plaintiff is asserting claims that
 5     are typical of the Class. Plaintiff will fairly and adequately represent and protect the
 6     interests of the Class in that Plaintiff has no interest antagonistic to any member of
 7     the Class.
 8         49.        Plaintiff and the members of the Class have all suffered irreparable
 9     harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
10     action, the Class will continue to face the potential for irreparable harm. In addition,
11     these violations of law will be allowed to proceed without remedy and Defendant
12     will likely continue such illegal conduct. Because of the size of the individual Class
13     member’s claims, few, if any, Class members could afford to individually seek legal
14     redress for the wrongs complained of herein.
15         50.        Plaintiff has retained counsel experienced in handling class action
16     claims and claims involving violations of the Telephone Consumer Protection Act.
17         51.        A class action is a superior method for the fair and efficient adjudication
18     of this controversy. Class-wide damages are essential to induce Defendant to
19     comply with federal law. The interest of Class members in individually controlling
20     the prosecution of separate claims against Defendant is small because the maximum
21     statutory damages in an individual action for violation of privacy are minimal.
22     Management of these claims is likely to present significantly fewer difficulties than
23     those presented in many class claims.
24         52.        Defendant has acted on grounds generally applicable to the Class,
25     thereby making appropriate final injunctive relief and corresponding declaratory
26     relief with respect to the Class as a whole.
27
28

                                                 10
                    Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                        FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 12 of 15 Page ID #:73




 1                            FIRST CAUSE OF ACTION
         NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 2
                              47 U.S.C. §§ 227 ET SEQ.
 3
           53.      Plaintiff incorporates by reference all of the above paragraphs of this
 4
       Complaint as though fully stated herein.
 5
           54.      Each such telephone call was made using equipment that, upon
 6
       information and belief, had the capacity to store or produce telephone numbers to be
 7
       called, using a random or sequential number generator, and to dial such numbers.
 8
       By using such equipment, Defendant was able to effectively make thousands of
 9
       phone calls simultaneously to lists of thousands of wireless phone numbers of
10
       consumers without human intervention. These telephone calls also featured a
11
       prerecorded voice and were made without the prior express consent of the Plaintiff
12
       and other members of the Class to receive such telephone calls.
13
           55.      Defendant also made telephone calls featuring a prerecorded or
14
       artificial voice without the prior express consent of the Plaintiff and other members
15
       of the Class to receive such telephone calls.
16
           56.      The foregoing acts and omissions of Defendant and its agents constitute
17
       numerous and multiple negligent violations of the TCPA, including but not limited
18
       to each and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
19
           57.      As a result of Defendant’s, and Defendant’s agents’, negligent
20
       violations of 47 U.S.C. § 227 et seq., Plaintiff and the Class are entitled to an award
21
       of $500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
22
       § 227(b)(3)(B).
23
           58.      Plaintiff and the Class are also entitled to and seek injunctive relief
24
       prohibiting such conduct in the future.
25
26
27
28

                                              11
                 Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                     FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 13 of 15 Page ID #:74




 1                               SECOND CAUSE OF ACTION
                         KNOWING AND/OR WILLFUL VIOLATIONS OF THE
 2
                           TELEPHONE CONSUMER PROTECTION ACT
 3                                47 U.S.C. §§ 227 ET SEQ.
 4            59.     Plaintiff incorporates by reference the above paragraphs 1 through 52
 5     inclusive, of this Complaint as though fully stated herein.
 6            60.     Each such telephone call was made using equipment that, upon
 7     information and belief, had the capacity to store or produce telephone numbers to be
 8     called, using a random or sequential number generator, and to dial such numbers.
 9     By using such equipment, Defendant was able to effectively make thousands of
10     phone calls simultaneously to lists of thousands of wireless phone numbers of
11     consumers without human intervention. These telephone calls also featured a
12     prerecorded voice and were made without the prior express consent of the Plaintiff
13     and other members of the Class to receive such telephone calls.
14            61.     Defendant also made telephone calls featuring a prerecorded or
15     artificial voice without the prior express consent of the Plaintiff and other members
16     of the Class to receive such telephone calls.
17            62.     The foregoing acts and omissions of Defendant constitutes numerous
18     and multiple knowing and/or willful violations of the TCPA, including but not
19     limited to each and every one of the above-cited provisions of 47 U.S.C. §§ 227 et
20     seq.
21            63.     As a result of Defendant’s knowing and/or willful violations of 47
22     U.S.C. § 227 et seq., Plaintiff and the Class are entitled to treble damages, as
23     provided by statute, up to $1,500.00, for each and every violation, pursuant to 47
24     U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25            64.     Plaintiff and the Class are also entitled to and seek injunctive relief
26     prohibiting such conduct in the future.
27
28

                                                 12
                    Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                        FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 14 of 15 Page ID #:75




 1                                        PRAYER FOR RELIEF
 2     Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and the Class
 3     members the following relief against Defendant:
 4                    FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
 5                               THE TCPA, 47 U.S.C. §§ 227 ET SEQ.

 6         65.        As a result of Defendant’s, and Defendant’s agents’, negligent
 7     violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for herself and each Class
 8     member $500.00 in statutory damages, for each and every violation, pursuant to 47
 9     U.S.C. § 227(b)(3)(B).
10         66.        Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
11     prohibiting such conduct in the future.
12         67.        Any other relief the Court may deem just and proper.
13                  SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
14                       VIOLATION OF THE TCPA, 47 U.S.C. §§ 227 ET SEQ.
15         68.        As a result of Defendant’s, and Defendant’s agents’, willful and/or
16     knowing violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for herself and each
17     Class member treble damages, as provided by statute, up to $1,500.00 for each and
18     every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19         69.        Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
20     conduct in the future.
21         70.        Any other relief the Court may deem just and proper.
22                                          JURY DEMAND
23               Plaintiff hereby demands a trial by jury on all issues so triable.
24                          DOCUMENT PRESERVATION DEMAND
25                    Plaintiff hereby demands that Defendant take affirmative steps to
26     preserve all recordings, data, emails, documents and all other tangible things that
27     relate to the allegations herein, Plaintiff or the putative class members, or the
28     placing of telephone calls, the events described herein, any third party associated

                                                 13
                    Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                        FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-02495-ODW-KS Document 15 Filed 06/20/19 Page 15 of 15 Page ID #:76




 1     with any telephone call, campaign, account or file associated with Plaintiff. These
 2     materials are very likely relevant to the litigation of this claim. If Defendant is aware
 3     of any third party that has possession, custody or control of any such materials,
 4     Plaintiff demands that Defendant request that such third party also take steps to
 5     preserve the materials, and notify the undersigned of the circumstances immediately
 6     so that counsel may take appropriate action. This demand shall not narrow the scope
 7     of any independent document preservation duties of Defendant.
 8
 9     Dated: June 20, 2019                    s/ Ronald A. Marron
10                                             By: Ronald A. Marron
                                               LAW OFFICES OF RONALD A.
11                                             MARRON
12                                             RONALD A. MARRON
                                               ALEXIS WOOD
13                                             KAS GALLUCCI
14                                             651 Arroyo Drive
15                                             San Diego, California 92103
                                               Telephone: (619) 696-9006
16                                             Facsimile: (619) 564-6665
17
                                               Attorneys for Plaintiff
18                                             and the Proposed Class
19
20
21
22
23
24
25
26
27
28

                                              14
                 Rennick v. NPAS Solutions, LLC, No. 2:19-cv-02495-ODW-KS
                     FIRST AMENDED CLASS ACTION COMPLAINT
